                                                                           Case 2:19-cv-00808-AB-PLA Document 57 Filed 10/29/20 Page 1 of 1 Page ID #:274




                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5                         UNITED STATES DISTRICT COURT
                                                                                6
                                                                                              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                                7

                                                                                8   DON SPENCER, individually and as          CASE NO. 19-cv-808 AB-PLAx
                                                                                    administrator of the estate of JEREMY
                                                                                9   SPENCER; RACHAEL SPENCER, an
                                                                                    individual; and DRENEA SINGER, an
                                                                               10   individual,
                                                                                                                              ORDER RE STIPULATED
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11                                             PROTECTIVE ORDER
                                                                               12                       Plaintiffs,
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13               v.
                                                                               14
                                                                                    COUNTY OF LOS ANGELES, A
                                                                               15   MUNICIPAL ENTITY, DEPUTY
                                                                                    ROBERT GARAY, DEPUTY                      Action Filed: February 4, 2019
                                                                               16   STEVEN AMENT and DOES 3
                                                                                    through 30,                               Trial Date: August 3, 2021
                                                                               17
                                                                                                        Defendants.
                                                                               18

                                                                               19
                                                                                          Having considered the papers, and finding that good cause exists, the
                                                                               20
                                                                                    Parties’ Stipulated Protective Order is hereby GRANTED.
                                                                               21
                                                                                          IT IS SO ORDERED.
                                                                               22

                                                                               23
                                                                                    DATED: October 29, 2020               ____________________________
                                                                               24                                            Hon. Paul L. Abrams
                                                                                                                             United States Magistrate Judge
                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -1-
                                                                                                     ORDER RE STIPULATED PROTECTIVE ORDER
